DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/31/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 4 and 1 respectively of U.S. Patent No. 11,333,763. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the imitations of the claims of the present invention are taught by the limitations of the claims of U.S. Patent No. 11,333,763. The examiner notes that U.S. Patent No. 11,333,763 has been issued and has an anticipated publication date of 5/17/2022. See application number 16/468,157 US 2021/0333398 A1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 3,684,375 Granqvist.
2:	As for Claim 1, Granqvist teaches in Claim 1 and depicts in Figure 1 A pulse generator (source of high frequency pulses) comprising: a first counter (Figure 1, reference PC) configured to determine a phase of a pulse to be outputted and used for distance measurement to a distance measurement target using an input signal (Column, 2, Lines 30-61 and Claim 1) and a second counter (Figure 1 upper counter) configured to determine a frequency of the pulse using the input signal.
3:	As for Claim 2, Granqvist depics in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied (modulator) to a light source (LS).
4:	As for Claim 3, Granqvist depicts in Figure 3 and teaches in Column 4, Lines 20-47 wherein the pulse is supplied to a pixel (phototube).
5:	As for Claim 4, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the second counter is provided in a succeeding stage of the first counter (dependent on switch status of SW 3 and SW 4).
6:	As for Claim 5, Granqvist depicts in Figure 2 and teaches on Column 3, Line 64 thru Column 4, Line 19 wherein the first counter is provided in a succeeding stage of the second counter (dependent on switch status of SW 3 and SW 4).
7:	As for Claim 6, Granqvist teaches on Column 1, Lines 53-67 wherein the pulse generator is used in a distance measurement sensor (distance measuring instrument) of an indirect type.
8:	As for Claim 7, Granqvist teaches in Claim 1 and depicts in Figure 1 and Column 4, Lines 12-57 A signal generation apparatus comprising: a first pulse generator (light modulator) configured to generate a pulse to be supplied to a light (LS) source that irradiates light upon a distance measurement target; and a second pulse generator (SR) configured to generate a pulse to be supplied to a pixel (PT) that receives light reflected by the distance measurement target, wherein each of the first and second pulse generators includes a first counter (C) configured to determine a phase of the pulse (PD) to be outputted and used for distance measurement of the distance measurement target using the input signal, and the second counter (C2) configured to determine a frequency of the pulse using the input signal.
9:	As for Claim 8, Granqvist teaches on Column 3, Lines 64-Column 4, Line 19 and depicts in Figure 3 wherein a setting of the phase for the first pulse generator and a setting of the phase for the second pulse generator are settings different from each other. Granqvist teaches the phase can be changed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 3, 2022